           Case 1:15-cv-00831-LJO-EPG Document 43 Filed 08/28/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   PABLO SALAS,                                       Case No. 1:15-cv-00831-LJO-EPG-HC

12                  Petitioner,                         ORDER FOLLOWING REMAND FROM
                                                        THE NINTH CIRCUIT COURT OF
13           v.                                         APPEALS
14   M.D. BITER,
                                                        ORDER SETTING BRIEFING SCHEDULE
15                  Respondent.

16

17          Pursuant to the mandate of the United States Court of Appeals for the Ninth Circuit in the

18 case of Salas v. Biter, Case No. 16-16019, the judgment of the district court was affirmed and the

19 case was remanded to allow this Court to consider in the first instance whether Petitioner should
20 be permitted to file an amended petition to include his newly exhausted claim challenging the

21 robbery-murder special circumstance. (ECF Nos. 39, 42).

22          Accordingly, the Court HEREBY ORDERS:

23          1.     Within SIXTY (60) days of the date of service of this order, Petitioner SHALL

24                 FILE a Motion to Amend.

25          2.     Within SIXTY (60) days of the date of service of this order, Petitioner SHALL

26                 FILE any and all transcripts or other documents necessary for the resolution of the

27                 issues presented in the Motion to Amend. The transcripts or other documents

28                 shall only be filed electronically and, to the extent practicable, provided in


                                                    1
            Case 1:15-cv-00831-LJO-EPG Document 43 Filed 08/28/20 Page 2 of 2


 1                 Optical Character Recognition (“OCR”) format. Petitioner shall not file a

 2                 hard copy of the transcripts or other documents unless so ordered by this

 3                 Court.

 4          3.     Respondent SHALL FILE an Opposition or Statement of Non-Opposition within

 5                 TWENTY-ONE (21) days of the date of service of Petitioner’s Motion to

 6                 Amend. Any Reply to an Opposition to the Motion to Amend SHALL be filed

 7                 within SEVEN (7) days after the Opposition is served.

 8          4.     If necessary, the Court will schedule a hearing in due course.

 9          These dates should be considered as firm by all parties. If any party requires additional

10 time, it should file a motion for amendment of the schedule before a deadline has passed and

11 explain in detail why the party cannot comply with this schedule. Extensions of time will only be

12 granted upon a showing of good cause. All provisions of Local Rule 110 are applicable to this

13 order.

14
     IT IS SO ORDERED.
15

16      Dated:    August 28, 2020                             /s/
                                                         UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
